Citation Nr: 0805207	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  03-11 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.  His military records show that he served in the 
Republic of Vietnam in the United States Army and that his 
decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for hearing loss of his right and left 
ear.  

In July 2003, the veteran presented testimony during a 
hearing before RO personnel; a transcript of that hearing is 
of record.  The veteran failed to attend a hearing before the 
Board scheduled for June 14, 2005.  Therefore, the hearing 
request is deemed withdrawn.

In July 2005, the Board remanded the case to the RO for 
additional evidentiary and procedural development.  
Thereafter, the denial of service connection for hearing loss 
of each ear was confirmed in an October 2006 rating decision.  
The case was returned to the Board and, in February 2007, the 
Board again remanded the case for additional development.  
The RO determined that the veteran's pre-existing right ear 
hearing loss was aggravated by his military service and, 
accordingly, established service connection for right ear 
hearing loss.  However, the claimed left ear hearing loss 
remained denied (as reflected in the Supplemental Statement 
of the Case of September 2007), and the appeal has continued.  

A copy of a May 2007 VA examination report was received in 
December 2007 after the case had been certified to the Board 
by the agency of original jurisdiction (AOJ).  However, such 
evidence is duplicative of evidence already of record and 
previously considered by the AOJ.  Thus, even though the 
submission was not accompanied by a waiver of referral to the 
AOJ, such is unnecessary.  38 C.F.R. § 20.1304 (2006).  
Consequently, a decision by the Board is not precluded.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  A left ear hearing loss disorder was not demonstrated 
during the veteran's service, and, in accordance with VA 
regulations, a preponderance of the competent evidence of 
record is against concluding that that the veteran has a 
current defective hearing disability of the left ear.


CONCLUSION OF LAW

A left ear hearing loss disorder was not incurred or 
aggravated by active military service, nor may a 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in October 2002, August 2003, November 2005, June 2006, 
and March 2007.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Factual Background

On the authorized audiometric evaluation in August 1966, for 
purposes of induction, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
15
15
5

The veteran did not undergo an audiometric examination at the 
time of his separation from service.  

The veteran was afforded a VA audiological examination 
conducted in October 2002.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG.
LEFT
15
10
15
15
16
NR

The audiologist noted that the veteran had normal hearing in 
the left ear through 4000 HZ with a mild to moderate hearing 
loss at 4000 to 6000 HZ.

The veteran was afforded another VA audiological examination 
conducted in January 2006.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG.
LEFT
5
10
10
10
15
11

Speech audiometry testing revealed speech recognition ability 
of 100 percent in the left ear.   

The veteran was afforded another VA audiological examination 
conducted in May 2007.  At that time, pure tone thresholds, 
in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG.
LEFT
10
15
15
15
20
16

Speech audiometry testing revealed speech recognition ability 
of 100 percent in the left ear.  The examiner concluded that 
the veteran had hearing loss in both ears that was related to 
noise exposure in service.  The examiner did not have the 
claims file available for review.

The claims file was examined in the context of a June 2007 
supplemental VA audio examination report.  The examiner 
reviewed the claims file and summarized the pertinent 
history.  Although, she identified hearing loss in the right 
ear as likely as not related to service, she did not present 
any findings of left ear hearing loss at 4000 hertz or below. 



Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court") stated that:

Audiometric testing measures threshold 
hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz)); the 
threshold for normal hearing is from 0 to 
20 dB, and higher threshold levels 
indicate some degree of hearing loss . . 
. however, hearing loss does not 
constitute a disability for VA purposes 
when the threshold levels at 500, 1000, 
2000, 3000, and 4000 Hz are all less than 
40 dB and at least three are 25 dB or 
less.

The post-service audiometric test scores for the appellant's 
hearing are insufficient to establish defective hearing 
disability for which service connection may be awarded for 
the left ear consistent with 38 C.F.R. § 3.385, since the 
auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are not 40 decibels or greater; the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are not 26 decibels or 
greater; and speech recognition scores are not less than 94. 

Even conceding that appellant was exposed to loud noises 
during service, nonetheless, he has failed to provide any 
clinical evidence demonstrating that the requisites of 38 
C.F.R. § 3.385, pertaining to proof of defective hearing 
disability, have been met.  He has not presented any 
competent, credible evidence indicating that a defective 
hearing disability that meets the requisites of 38 C.F.R. 
§ 3.385 is presently manifested.  See also Degmetich v. 
Brown, 8 Vet. App. 208 (1995), wherein the Court held "[t]his 
means that a claim for service connection must have been 
accompanied by evidence that established that the appellant 
currently had the claimed disability."  

Thus, regardless of the statement in the May 2007 examination 
report that the be has hearing loss in both ears related to 
service, given the lack of clinical evidence showing current 
defective hearing disability that meets the criteria under 38 
C.F.R. § 3.385, the claim of entitlement to service 
connection for bilateral defective hearing disability is 
denied.  38 U.S.C.A. § 5107(a).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for left ear hearing loss is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


